On Petition to Rehear
The Appellant, complainant below, has filed a petition to rehear in this canse insisting that the Court overlooked the allegation of fraud and that Petitioner was deprived of her property without due process of law.
We have reviewed the record in order to assure Appellant of every consideration. This ease brought to the Court some unusual questions which we carefully considered and discussed in our opinion.
In reviewing the record in connection with the petition to rehear, we find nothing new to change our opinion. Therefore, the petition to rehear is denied. See Rule 32 —Rules of this Court.